EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is entered into as of the 22nd day
of January, 2008, by and between UFood Restaurant Group, Inc., a Nevada
corporation, with a business address of 255 Washington Street, Suite 100 Newton,
MA 02458 (the “Company”), and Charles A. Cocotas, an individual with a residence
address of 20 Longhill Drive, East Sandwich, MA 05237 (the “Executive”).


INTRODUCTION
 
A. The Company is in the better-for-you restaurant and nutritional product
retail business (the “Business”).
 
B. The Company wishes to employ the Executive as its President and Chief
Operating Officer pursuant to the terms and conditions set forth herein.
 
C. The Executive desires to be employed by the Company, pursuant to the terms
and conditions set forth herein.
 
AGREEMENT
 
In consideration of the premises and mutual promises herein below set forth, the
parties hereby agree as follows:
 
1. Employment Period. The term of the Executive’s employment by the Company
pursuant to this Agreement (the “Employment Period”) shall commence on January
22, 2008, and shall continue for a period of two (2) years. Thereafter, the
Employment Period shall automatically renew for successive periods of one (1)
year, unless either party shall have given to the other at least one hundred and
eighty (180) days’ prior written notice of their intention not to renew the
Executive’s employment prior to the end of the Employment Period or the then
applicable renewal term, as the case may be. In any event, the Employment Period
may be terminated as provided herein.
 
2. Employment; Duties. Subject to the terms and conditions set forth herein, the
Company hereby employs the Executive to act as President and Chief Operating
Officer during the Employment Period, and the Executive hereby accepts such
employment. The duties assigned and authority granted to the Executive shall be
as determined by the Company’s Board of Directors (the “Board”) from time to
time. The Executive agrees to perform his duties for the Company diligently,
competently, and in a good faith manner. Notwithstanding the foregoing, nothing
in this Agreement shall preclude the Executive from serving as a director or
manager on another company’s board of directors or board of managers, as
applicable.
 
3. Salary. 
 
(a) Base Salary. The Executive shall be entitled to receive a salary from the
Company during the Employment Period at the rate of no less than Two Hundred
Thousand ($200,000) per year (the “Base Salary”), payable in accordance with the
Company’s customary payroll practices. Commencing six (6) months from the date
of this Agreement (the “Initial Review Date”), the Executive’s Base Salary and
the Options (as defined below) may be increased, at the Board’s sole discretion,
on the Initial Review Date and on each anniversary date of this Agreement, based
on Executive’s performance as President and Chief Operating Officer of the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Equity Payments. In addition to the Base Salary, it is intended that the
Executive shall receive options to purchase two hundred thousand (200,000)
shares of the common stock of UFood Restaurant Group, Inc. (the “Options”). The
Options shall terminate ten (10) years from the date hereof, be exercisable at
$1.00 per share, and shall vest in equal amounts on the first day of each month
for twenty-four months following the date hereof. Notwithstanding the
termination of this Agreement for any cause, the Executive shall receive the
Options pursuant to the terms set forth herein. The Options shall be granted
pursuant to the 2007 Equity Incentive Plan of UFood Restaurant Group, Inc. (the
“Plan”), and the Company shall use its best efforts to cause UFood Restaurant
Group, Inc. to issue these Options as of the Merger Date. The Executive shall be
able to exercise his Options on a “cashless exercise” basis as provided in the
Plan. Other than the proposed merger transaction between the Company and a
wholly-owned subsidiary of UFood Franchise Restaurant Group, Inc., a change in
ownership or control of the Company during the Employment Period shall result in
the immediate acceleration of the Options.
 
4. Bonus. The Executive’s annual bonus (if any) shall be in such amount as the
Board may determine in its sole discretion. The Executive shall be eligible to
participate in any bonus or other incentive program established by the Company
for executives of the Company.
 
5. Other Benefits
 
(a) Insurance and Other Benefits. During the Employment Period, the Executive
shall: (i) be entitled to participate in the Company’s insurance programs and
any ERISA benefit plans; (ii) receive such other benefits the Executive
previously received from the Company prior to the Employment Period, or as the
same may be adopted and/or amended from time to time (collectively, the
“Benefits”). The Executive shall be entitled to paid personal days on a basis
consistent with the Company’s other senior executives. The Executive shall be
bound by all of the policies and procedures established by the Company from time
to time.
 
(b) Vacation. During the Employment Period, the Executive shall be entitled to
an annual vacation of such duration consistent with the Company’s policies from
time to time.
 
(c) Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable business, promotional, travel (including, without limitation,
reasonable hotel or lodging costs associated with travel to the Company’s main
office in Newton, Massachusetts from the Executive’s primary residence) and
entertainment expenses ("Reimbursable Expenses") incurred or paid by him during
the Employment Period in the performance of his services under this Agreement,
provided that the Executive furnishes to the Company appropriate documentation
required by the Internal Revenue Code in a timely fashion in connection with
such expenses and shall furnish such other documentation and accounting as the
Company may from time to time reasonably request.  
 
 
2

--------------------------------------------------------------------------------

 
 
6. Termination; Compensation Due Upon Termination of Employment. The Executive's
employment hereunder may terminate as provided in paragraphs (a) through (e)
below, and subject to those payments to Executive that expressly survive the
termination of this Agreement as set forth in Section 3 hereof, the Executive’s
right to compensation for periods after the date his employment with the Company
terminates shall be determined in accordance with the provisions of paragraphs
(a) through (e) below:
 
(a) Voluntary Resignation. The Executive may terminate his employment at any
time upon sixty (60) days’ prior written notice to the Company. In the event of
the Executive's voluntary termination of employment, the Company shall have no
obligation to make payments to the Executive in accordance with the provisions
of Sections 3 or 4, or, except as otherwise required by law, to provide the
Benefits, for periods after the date on which the Executive's employment with
the Company terminates due to the Executive 's voluntary resignation, except for
the payment of the Executive’s Base Salary accrued through the date of such
resignation.
 
(b) Discharge for Cause. Upon (i) written notice to the Executive, and (ii)
Executive’s failure to cure such default within 30 days of receipt of notice,
the Company may terminate the Executive’s employment for Cause if any of the
following events shall occur:
 
(i) the Executive’s continued and willful refusal or neglect to satisfactorily
perform and discharge his material duties and responsibilities;
 
(ii) the Executive’s gross misconduct that is injurious to the Company or the
Executive’s ability to perform his duties and responsibilities hereunder;
 
(iii) the Executive’s fraud, embezzlement or other acts of dishonesty;
 
(iv) the Executive’s conviction of, or entry of a plea of guilty or nolo
contendere to, a felony or a crime;
 
(v) the Executive’s willful or prolonged absence from work (other than by reason
of disability due to physical or mental illness); or
 
(vi) the Executive’s breach of his obligations under Section 7 or Section 8.
 
In the event Executive is terminated for “Cause,” the Company shall have no
obligation to make payments to Executive in accordance with the provisions of
Sections 3 or 4, or, except as otherwise required by law, to provide the
Benefits for periods after the Executive's employment with the Company is
terminated on account of the Executive's discharge for cause except for the
Executive’s Base Salary accrued through the date of such termination.
 
(c) Disability. The Company shall have the right, but shall not be obligated to
terminate the Executive's employment hereunder in the event the Executive
becomes disabled such that he is unable to discharge his duties to the Company
for a period of ninety (90) consecutive days or one hundred twenty (120) days in
any one hundred eighty (180) consecutive day period (a "Permanent Disability").
In the event of a termination of employment due to a Permanent Disability, then
the Company shall be obligated to continue to make payments to the Executive in
an amount equal to Executive’s then-current Base Salary for the Severance Period
(as defined below), payable in the form of salary continuation for the
applicable Severance Period after the Executive’s employment with the Company is
terminated due to a Permanent Disability. A determination of a Permanent
Disability shall be made by a physician satisfactory to both the Executive and
the Company; provided, however, that if the Executive and the Company do not
agree on a physician, the Executive and the Company shall each select a
physician and those two physicians together shall select a third physician,
whose determination as to a Permanent Disability shall be binding on all
parties.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Death. The Executive's employment hereunder shall terminate upon the death
of the Executive. The Company shall have no obligation to make payments to the
Executive in accordance with the provisions of Sections 3 or 4, or, except as
otherwise required by law or the terms of any applicable benefit plan, to
provide the Benefits for periods after the date of the Executive's death except
for Base Salary earned and accrued through the date of death and Options that
have vested through the date of death, payable to the Executive's beneficiary,
as the Executive shall have indicated in writing to the Company (or if no such
beneficiary has been designated, to Executive’s estate).
 
(e) Termination for Good Reason. The Executive may terminate this Agreement at
any time for Good Reason. In the event of termination under this Section 6(e),
Company shall pay to the Executive severance in an amount equal to the
Executive’s then-current Base Salary for a period (the “Severance Period”) equal
to six (6) months, payable in the form of salary continuation for the Severance
Period following the Executive’s termination, subject to the Company’s regular
payroll practices and required withholdings. Such severance shall be reduced by
any cash remuneration paid to the Executive because of the Executive’s
employment or self-employment during the Severance Period. For the purposes of
this Agreement, “Good Reason” shall mean any of the following (without
Executive’s express written consent): (i) removal of Executive from his position
as President and Chief Operating Officer; (ii) a reduction by Company in
Executive’s then current annual Base Salary or other compensation, unless said
reduction is pari passu with other senior executives of the Company; (iii) the
taking of any action by the Company that would, directly or indirectly,
materially reduce the Benefits, unless said reductions are pari passu with other
senior executives of the Company; or (iv) breach by Company of any material term
of this Agreement that is not cured by Company within 30 days following receipt
by Company of written notice thereof.
 
7. Non-Competition; Non-Solicitation. Unless Executive terminates this Agreement
pursuant to Section 6(e), for the duration of the Employment Period and three
(3) years following the Employment Period (the “Non-compete Period”), the
Executive shall not, directly or indirectly, engage or invest in, own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, lend any credit to, or render services or advice to, any
business, firm, corporation, partnership, association, joint venture or other
entity that engages or conducts any business the same as or substantially
similar to the Business or currently proposed to be engaged in or conducted by
the Company or included in the future strategic plan of the Business, anywhere
within the United States of America; provided, however, that the Executive may
own less than 5% of the outstanding shares of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934, as amended.
 
 
4

--------------------------------------------------------------------------------

 
 
During the Employment Period and the Non-compete Period, Executive will not and
will not cause another person, business or commercial enterprise, without the
express prior written approval of the Company, to hire, recruit, solicit or
otherwise induce or influence any proprietor, partner, stockholder, lender,
director, officer, employee, sales agent, joint venturer, investor, lessor,
customer, consultant, agent, representative or any other person which has a
business relationship with the Company or had a business relationship with the
Company to discontinue or reduce such employment, agency or business
relationship.
 
The Executive recognizes and agrees that because a violation by him of
his obligations under this Section 7 will cause irreparable harm to the Company
that would be difficult to quantify and for which money damages would be
inadequate, the Company shall have the right to injunctive relief to prevent or
restrain any such violation, without the necessity of posting a bond. The
Non-compete Period will be extended by the duration of any violation by the
Executive of any of his obligations under this Section 7.
 
The Executive expressly agrees that the character, duration and scope of the
covenant not to compete are reasonable in light of the circumstances as they
exist at the date upon which this Agreement has been executed. However, should a
determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of the covenant
not to compete is unreasonable in light of the circumstances as they then exist,
then it is the intention of both the Executive and the Company that the covenant
not to compete shall be construed by the court in such a manner as to impose
only those restrictions on the conduct of the Executive which are reasonable in
light of the circumstances as they then exist and necessary to assure the
Company of the intended benefit of the covenant to compete.
 
8. Confidentiality Covenants.
 
(a) The Executive understands that the Company, from time to time, may impart to
him confidential business information, whether such information is written, oral
or graphic, including, but not limited to, financial plans and records,
marketing plans, business strategies and relationships with third parties,
present and proposed products, trade secrets, information regarding customers
and suppliers, strategic planning and systems and contractual terms
(collectively “Confidential Information”). The Executive hereby acknowledges
Company’s exclusive ownership of such Confidential Information.
 
(b) The Executive agrees as follows: (1) only to use the Confidential
Information to provide services to Company; (2) only to communicate the
Confidential Information to fellow employees, agents and representatives on a
need-to-know basis; and (3) not to otherwise disclose or use any Confidential
Information. Upon demand by Company or upon termination of the Executive’s
employment, the Executive will deliver to Company all manuals, photographs,
recordings and any other instrument or device by which, through which or on
which Confidential Information has been recorded and/or preserved, which are in
the Executive’s possession, custody or control.
 
 
5

--------------------------------------------------------------------------------

 
 
9. Executive’s Representation. The Executive hereby represents that his entry
into this Employment Agreement will not violate the terms or conditions of any
other agreement to which the Executive is a party.
 
10. Technology Ownership. The Executive hereby assigns to the Company all
inventions, discoveries, designs, trade secrets, formulae, processes, methods,
techniques, mask works, improvements, developments, concepts, computer programs,
databases and works which the Executive may make or acquire during the term of
his employment hereunder, whether or not during working hours and whether made
solely or jointly with others, that (1) are related to the Business of the
Company at the time they are made or acquired, or (2) are made using the
equipment, supplies, facilities, or proprietary information of the Company, as
well as all patents, patent applications, copyrights, copyright registrations
and all other intellectual property rights which cover, protect or are embodied
in any of the foregoing.
 
11. Arbitration. In the event of any breach arising from the performance of this
Agreement, either party may request arbitration. In such event, the parties will
submit to arbitration by a qualified arbitrator with the definition and laws of
the Commonwealth of Massachusetts. Such arbitration shall be final and binding
on both parties.
 
12. Governing Law/Jurisdiction. This Agreement and any disputes or controversies
arising hereunder shall be construed and enforced in accordance with and
governed by the internal laws of the Commonwealth of Massachusetts other than
principles of law that would apply the law of another jurisdiction. The parties
agree that this Agreement was made and entered into in the Commonwealth of
Massachusetts and, subject to Section 11, each party hereby consents to the
jurisdiction of any competent federal or state court within the Commonwealth of
Massachusetts to hear any dispute arising out of this Agreement.
 
13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and thereof and
supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto. This Agreement
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto.
 
14. Notices. All notices, requests, demands and other communications called for
or contemplated hereunder shall be in writing and shall be deemed to have been
given when delivered to the party to whom addressed or when sent by telecopy (if
promptly confirmed by registered or certified mail, return receipt requested,
prepaid and addressed) to the parties, their successors in interest, or their
assignees at the following addresses, or at such other addresses as the parties
may designate by written notice in the manner aforesaid:
 

(a)
to the Company at:

     

   
UFood Restaurant Group, Inc.
255 Washington Street, Suite 100
Newton, MA 02458
Attn: George Naddaff
Fax: (617) 787-6010

 
 
6

--------------------------------------------------------------------------------

 
 

   
with a copy to:
 
Robinson & Cole LLP
695 East Main Street
Stamford, Connecticut 06904
Attn: Richard A. Krantz
Fax: (203) 462-7599

     

  (b)
to the Executive at:
 
Mr. Charles A. Cocotas
20 Longhill Drive
East Sandwich, Massachusetts 02537

 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 14, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 14, be deemed given upon facsimile confirmation,
(iii) if delivered by mail in the manner described above to the address as
provided for in this Section 14, be deemed given on the earlier of the third
business day following mailing or upon receipt and (iv) if delivered by
overnight courier to the address as provided in this Section 14, be deemed given
on the earlier of the first business day following the date sent by such
overnight courier or upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other person to whom a
copy of such notice is to be delivered pursuant to this Section 14). Either
party may, by notice given to the other party in accordance with this Section
14, designate another address or person for receipt of notices hereunder.
 
15. Severability. If any term or provision of this Agreement, or the application
thereof to any person or under any circumstance, shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
terms to the persons or under circumstances other than those as to which it is
invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.
 
16. Waiver. The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement.
 
17. Successors and Assigns. This Agreement shall be binding upon the Company and
any successors and assigns of the Company. Neither this Agreement nor any right
or obligation hereunder may be assigned by the Executive. The Company may assign
this Agreement and its right and obligations hereunder, in whole or in part.
 
 
7

--------------------------------------------------------------------------------

 
 
18. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.
 
19. Headings. Headings in this Agreement are for reference purposes only and
shall not be deemed to have any substantive effect.
 
20. Opportunity to Seek Advice. The Executive acknowledges and confirms that he
has had the opportunity to seek such legal, financial and other advice and
representation as he has deemed appropriate in connection with this Agreement.
 
21. Withholding and Payroll Practices. All salary, severance payments, bonuses
or benefits provided by the Company under this Agreement shall be net of any tax
or other amounts required to be withheld by the Company under applicable law and
shall be paid in the ordinary course pursuant to the Company’s then existing
payroll practices.
 
22. Indemnity. The Company shall, during the Executive’s employment with the
Company and thereafter, indemnify the Executive to the fullest extent permitted
by law and by its Certificate of Incorporation and Bylaws and shall assure that
the Executive is covered by the Company’s directors’ and officers’ insurance
policies and any other insurance policies that protect employees, as in effect
from time to time.
 
[the next page is the signature page]
 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 



   
UFOOD
     
RESTAURANT
     
GROUP, INC.,
     
a Nevada Corporation
               
By:
/s/ George A. Naddaff
       
Name: George A. Naddaff
       
Title: Chairman/CEO
                     
Witness:
   
EXECUTIVE:
           
/s/ Irma Norton
   
/s/ Charles A. Cocotas
       
Name: Charles A. Cocotas
 

 
 
9

--------------------------------------------------------------------------------

 
 